Citation Nr: 1618643	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-44 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Service connection for right wrist post-operative residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 2001 to May 2001, and from February 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Philadelphia, Pennsylvania, RO has jurisdiction of the current appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

On the October 2010 VA Form 9, the Veteran marked the appropriate line to indicate that he desired a hearing before the Board in Washington DC (Central Office hearing).  In a January 2016 statement, the Veteran, through the authorized representative, withdrew the request for a Board hearing.  See 38 C.F.R. § 20.704 (2015). 

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in a March 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 8, 2011 VA Form 21-4138.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. The Veteran has current right wrist post-operative residuals. 

2. The Veteran's right wrist post-operative residuals are proximately due to the service-connected right elbow disability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right wrist post-operative residuals, as secondary to the service-connected right elbow disability, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting service connection for right wrist post-operative residuals, which constitutes a full grant of the benefit sought on appeal with respect to this issue.  As there remains no aspect of this issue to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection for Right Wrist Post-operative Residuals

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 
8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. At 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id. at 1376-77.

The Veteran contends that service connection for right wrist post-operative residuals is warranted as secondary to the service-connected right and left elbow disabilities.  Specifically, the Veteran asserted that the right wrist was fractured in a January 2005 motor vehicle accident as a result of inability to steer his vehicle due to pain in the right and left elbows.  See December 2008 VA Form 21-4138; March 2016 informal hearing presentation.  The record reflects that the Veteran is service connected for right and left elbow disabilities.  See June 2005 rating decision. 

The Board finds that the Veteran has current right wrist post-operative residuals.  The April 2009 VA examination report shows that the Veteran has right wrist pain and impaired motion. 

The Board finds that the evidence is in relative equipoise on the question of whether the current right wrist post-operative residuals are proximately due to service-connected right elbow disability.  The record reflects that the Veteran was involved in a January 2005 motor vehicle accident where he sustained a right wrist fracture and underwent a closed reduction and internal fixation surgery.  See January 2005 Albert Einstein Hospital records.  Evidence weighing in favor of this finding of secondary causation includes the April 2009 VA examiner's opinion that it is at least as likely as not that the 2005 right wrist injury came about when the Veteran lost control of his car because of pain in the right elbow.  In December 2008, 
Dr. P.S. opined that it is apparent from the Veteran's history that elbow pain led to right arm dysfunction that contributed to the Veteran's 2005 accident when he fractured the right wrist.  

Evidence weighing against a finding of secondary causation includes the January 2005 Albert Einstein Hospital records showing that the Veteran reported that the January 2005 motor vehicle accident took place when the gas pedal was stuck to the floor of the car, and the Veteran's foot slipped off the brake pedal, causing frontal impact with two other cars and a wall while the Veteran was turning the wheel.  This evidence tends to show that the primary causative factors for the motor vehicle accident that caused the right wrist injury were non-service-related factors involving the foot/brakes and a stuck accelerator and slippery road due to snow.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the current right wrist post-operative residuals were proximately caused by the service-connected right elbow disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting service connection on a secondary basis, all other theories of entitlement to service connection are rendered moot. 


ORDER

Service connection for right wrist post-operative residuals, as secondary to the service-connected right elbow disability, is granted. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


